DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2022 has been entered.
 Response to Amendment
The Amendment filed on 8/23/2022 has been entered. Claims 1-7, and 9-16 remain pending in the application. Claims 17-21 are new.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 21,
Line 3-4 recites “the internal thread of the distal region of the adaptor”. Claim 21 depends on claim 20. Claim 20 recites “wherein the tubular body comprises an internal thread”. It is unclear if the internal thread of the distal region of the adaptor is the same as the internal thread of the tubular body or if the internal thread of the distal region of the adaptor is an additional thread to the internal thread of the tubular body. For examination purposes Examiner construes them to be the same. Examiner suggests either replacing “the internal thread of the distal region of the adaptor” in claim 21 with “the internal thread of the tubular body” or amending claim 20 to state “wherein the tubular body comprises an internal thread on the distal region of the adaptor”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 9, 11-12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kauppi (U.S. PG publication 20120153613) as evidence by Borsum (U.S. patent no 3447819).
In regard to claim 1,
[AltContent: connector][AltContent: oval][AltContent: textbox (Free end)][AltContent: textbox (Distal region)][AltContent: textbox (Tubular body)][AltContent: arrow][AltContent: ][AltContent: ][AltContent: arrow][AltContent: textbox (Distal opening)][AltContent: ][AltContent: textbox (Distal end)][AltContent: textbox (Proximal region)]
    PNG
    media_image1.png
    236
    52
    media_image1.png
    Greyscale

Kauppi discloses an adaptor (figure 1, item 1) for connecting a drug delivery device (device that can be connected to item 5 i.e. tube that could deliver drugs; paragraph [0022]) to a connector (figure 1, item 3; Examiner notes “for connecting a drug delivery device to a connector” is an intended use limitation and due to the structure of the adaptor the adaptor is fully capable of achieving the intended use limitation; Examiner notes the connector and drug delivery device are not positively required by the claim), the adaptor comprising a tubular body (see figure 1 above) said tubular body having a proximal region (see figure 1 above) and a distal region (see figure 1 above), the proximal region being configured to engage a distal tip of said drug delivery device (paragraph [0022]; Examiner notes “being configured to engage a distal tip of said drug delivery device” is an intended use limitation and the proximal region as supported by paragraph [0022] is fully capable of being connected to a distal tip of a drug delivery device i.e. tube of a complimentary shape) and the distal region being configured to be connected to the connector (see figure 2, item 3), said distal region having a distal end (see figure 1 above) delimiting a distal opening (see figure 1 wherein a distal opening is present) so as to permit introduction of the connector inside the distal region of the tubular body (see figure 2), 
wherein the distal end of said distal region is configured to be clamped to the connector when said connector is introduced inside the tubular body (see figure 2; paragraph [0021]; Examiner notes “configured to be clamped to the connector when said connector is introduced inside the tubular body” is an intended use limitation which due to the structure of the adaptor of Kauppi the distal end is fully capable of being clamped to the connector), 
[AltContent: connector][AltContent: rect][AltContent: textbox (Free end)][AltContent: textbox (Plane)][AltContent: arrow][AltContent: textbox (Upper side wall)][AltContent: ][AltContent: connector][AltContent: ][AltContent: connector][AltContent: rect][AltContent: textbox (Base portion)][AltContent: textbox (Enlarged view of figure 1 )][AltContent: textbox (Lower side wall)]
    PNG
    media_image1.png
    236
    52
    media_image1.png
    Greyscale

wherein the adaptor further comprises at least one deformable element (figure 1, item 2; paragraph [0020]-[0021] and [0025]) having a base portion (see enlarged view of figure 1 above) connected to the distal end of said distal region (see figure 1 and the enlarged view of figure 1 above) and a free end (see figure 1 above) comprising an upper side wall (see enlarged view of figure 1) and a lower side wall (see enlarged view of figure 1) extending radially inward from the base portion (see enlarged view of figure 1), 
wherein, in a rest position (position shown in figure 1) in which the connector is away from the adaptor, the free end of the at least one deformable element extends distally from the base portion (see enlarged view of figure 1 above wherein the free end extends distally indirectly from the base portion), such that the lower side wall of the free end is at an angle relative to a plane substantially parallel to the distal opening of the tubular body (see enlarged view of figure 1 above wherein part of the lower side wall of the free end is at an angle relative to a plane substantially parallel to the distal opening of the tubular body), and
wherein said free end is configured to bend towards the proximal region when the connector is introduced inside the tubular body (see figure 2; paragraph [0025]-[0026]), such that the at least one deformable element acts as a ratchet limiting removal of the connector from the adaptor (see figure 2 wherein the structure of the at least one deformable element is fully capable of acting as a ratchet limiting removal of the connector from the adaptor when a connector of complimentary size with a groove which receives the at least one deformable element is used as evidence by Borsum who supports that the at least one deformable element 16 of Borsum limits removal of the connector 10 of Borsum from the adaptor 12 of Borsum, see column 4, line 29-42 of Borsum and figure 2 of Borsum. As noted above the connector is not positively required by the claims. Additionally page 11-12 of Applicants disclosure supports that “Having a free end which points towards the proximal region in an35 engagement position enables said free end to act as a ratchet element leaning against the thread, thereby opposing a removal movement of the connector and increasing the unscrewing torque due to friction and/or contact forces”).
In regard to claim 5,
[AltContent: textbox (Axial shoulder)][AltContent: connector][AltContent: oval][AltContent: ][AltContent: textbox (Distal end)]
    PNG
    media_image1.png
    236
    52
    media_image1.png
    Greyscale

Kauppi as evidence by Borsum teaches the adaptor according to claim 1, wherein the distal end of said distal region of the tubular body comprises an axial shoulder (see figure 1 above of Kauppi), and wherein the at least one deformable element (item 2 of Kauppi) abuts on said axial shoulder (see figure 1 above of Kauppi).
In regard to claim 6,
[AltContent: arrow][AltContent: textbox (Inner radial rim)][AltContent: ][AltContent: textbox (Distal end)]
    PNG
    media_image1.png
    236
    52
    media_image1.png
    Greyscale

Kauppi as evidence by Borsum teaches the adaptor according to claim 1, wherein the distal end of said distal region of the tubular body comprises an inner radial rim (see figure 1 above of Kauppi) and wherein the at least one deformable element abuts on said inner radial rim (see figure 1 above of Kauppi).
In regard to claim 7,
[AltContent: textbox (Base portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Groove)][AltContent: ][AltContent: textbox (Distal end)]
    PNG
    media_image1.png
    236
    52
    media_image1.png
    Greyscale

Kauppi as evidence by Borsum teaches the adaptor according to claim 1, wherein the distal end of said distal region of the tubular body comprises a groove (see figure 1 above of Kauppi), and the base portion of the at least one deformable element comprises is located into said groove (see figure 1 above of Kauppi). 
In regard to claim 9,
[AltContent: arrow][AltContent: textbox (Rounded side wall)]
    PNG
    media_image1.png
    236
    52
    media_image1.png
    Greyscale

Kauppi as evidence by Borsum teaches the adaptor according to claim 1, wherein the upper side wall of the free end of the at least one deformable element comprises a rounded or chamfered side wall (rounded side wall as shown in figure 1 above of Kauppi)
In regard to claim 11,

    PNG
    media_image2.png
    370
    583
    media_image2.png
    Greyscale

Kauppi as evidence by Borsum teaches the adaptor according to claim 1, wherein the free end of the at least one deformable element has an inwardly decreasing cross sectional width (see figure 1 above of Kauppi). 
In regard to claim 12,
Kauppi as evidence by Borsum teaches the adaptor according to claim 1, wherein the at least one deformable element (item 2 of Kauppi) is elastically deformable (paragraph [0024] of Kauppi). 
In regard to claim 14,
Kauppi as evidence by Borsum teaches a method for connecting a connector (figure 1, item 3 of Kauppi) onto the adaptor according to claim 1 (see rejection of claim 1 above), wherein the method comprises the steps of:
sagging the free end of the at least one deformable element towards the proximal region of the adaptor by slidingly engaging said connector through the distal opening of the adaptor (see position in figure 2 vs. figure 1 of Kauppi; paragraph [0024]-[0025] of Kauppi), and
[AltContent: arrow][AltContent: textbox (External wall)]
    PNG
    media_image1.png
    236
    52
    media_image1.png
    Greyscale

connecting an external wall (see figure 1 above of Kauppi; Examiner notes the wall labeled is external to the threaded portion) of said connector with the distal region of the adaptor to secure the connector to the adaptor (see figure 1 above of Kauppi; Examiner notes all walls of the connector are connected to the distal region due to the engagement of the threads 10 and seal 2 of Kauppi). 
In regard to claim 19,
[AltContent: textbox (Plane)][AltContent: arrow][AltContent: textbox (Upper side wall)][AltContent: ][AltContent: connector][AltContent: ][AltContent: connector][AltContent: rect][AltContent: textbox (Base portion)][AltContent: textbox (Enlarged view of figure 1 )][AltContent: textbox (Lower side wall)]
    PNG
    media_image1.png
    236
    52
    media_image1.png
    Greyscale

Kauppi as evidence by Borsum teaches the adaptor according to claim 1, wherein, in the rest position, the lower side wall of the free end is angled by less than 50 degrees relative to the plane substantially parallel to the distal opening of the tubular body (see enlarged view of figure 1 of Kauppi above).
Claims 4, 10, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kauppi (U.S. PG publication 20120153613) as evidence by Borsum (U.S. patent no 3447819) further in view of Wolf (U.S. patent no 4084827).
In regard to claim 4,
Kauppi as evidence by Borsum teaches the adaptor according to claim 1, wherein the tubular body comprises an internal wall (see figure 1 of Kauppi).
Kauppi as evidence by Borsum fails to disclose the lower side wall of the free end of the at least one deformable element is configured to lean against said internal wall when the connector is introduced inside the tubular body.
Wolf teaches the lower side wall (see figure 2) of the free end (item 7) of the at least one deformable element (item 4) is configured to lean against said internal wall when the connector (item 1) is introduced inside the tubular body (see position of the lower side wall in figure 2 vs. figure 1 wherein item 7 is engaged with item 12).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the at least one deformable element of Kauppi as evidence by Borsum with the at least one deformable element of Wolf which includes the lower side wall of the free end of the at least one deformable element is configured to lean against said internal wall when the connector is introduced inside the tubular body and to modify the internal wall to have a corresponding shape similar to item 12 of Wolf, as taught by Wolf, for the purpose of forming a secure seal via contact pressure (see column 3, line 8-13 and line 44-50 of Wolf).
In regard to clam 10,
[AltContent: textbox (Base portion)][AltContent: textbox (Free end)][AltContent: arrow][AltContent: connector][AltContent: oval][AltContent: ][AltContent: textbox (Distal end)]
    PNG
    media_image1.png
    236
    52
    media_image1.png
    Greyscale

Kauppi as evidence by Borsum teaches the adaptor according to claim 1, wherein said base portion of the at least one deformable element is secured to the distal end of said distal region of the tubular body of the adaptor (see figure 1 of Kauppi), the at least one deformable element further comprising a connecting portion (portion in between base portion and free end of Kauppi), said connecting portion connecting the base portion to the free end (see figure 1 of Kauppi).
Kauppi as evidence by Borsum fails to disclose wherein the connecting portion is substantially thinner than both the base portion and the free end of the at least one deformable element.
Wolf teaches wherein the connecting portion (figure 3, item 6) is substantially thinner than both the base portion (item 5) and the free end (item 7) of the at least one deformable element (item 4; Examiner notes inversion ring 9 functions to invert item 7; Examiner notes as shown in figure 3 item 7 extends distally of base portion 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the at least one deformable element of Kauppi as evidence by Borsum with the at least one deformable element of Wolf which includes the connecting portion is substantially thinner than both the base portion and the free end of the at least one deformable element and to modify the adapter of Kauppi as evidence by Borsum to include inversion ring 9 of Wolf, as taught by Wolf, for the purpose of providing an arrangement that avoids unwanted tensile and compression stresses and therefore preserves the elasticity (column 2, line 19-34 and column 3, line 25-29 of Wolf).
In regard to claim 17,
Kauppi as evidence by Borsum teaches the adaptor according to claim 1.
Kauppi as evidence by Borsum fails to disclose wherein, in the rest position, at least a portion of the free end is distal to the distal opening of the tubular body.
[AltContent: textbox (Free end)][AltContent: arrow][AltContent: textbox (Distal opening )][AltContent: arrow]
    PNG
    media_image3.png
    410
    447
    media_image3.png
    Greyscale

Wolf teaches wherein, in the rest position (see position shown by phantom lines in figure 4), at least a portion of the free end (figure 3, item 7) is distal to the distal opening (see figure 4 above) of the tubular body (figure 4, item 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the at least one deformable element of Kauppi as evidence by Borsum with the at least one deformable element of Wolf, therefore resulting in wherein, in the rest position, at least a portion of the free end is distal to the distal opening of the tubular body, as taught by Wolf, for the purpose of better preserving elasticity of the sealing ring (column 3, line 35-50 of Wolf).
In regard to claim 18,
Kauppi as evidence by Borsum teaches the adaptor according to claim 1, wherein said free end is configured to bend when the connector is introduced inside the tubular body (see figure 2 of Kauppi).
Kauppi as evidence by Borsum fails to disclose wherein said free end is configured to bend when the connector is introduced inside the tubular body such that the free end moves from the rest position through the distal opening of the tubular body to an engagement position in the distal region of the adaptor.
[AltContent: ][AltContent: textbox (Distal region)][AltContent: textbox (Free end)][AltContent: arrow][AltContent: textbox (Distal opening )][AltContent: arrow]
    PNG
    media_image3.png
    410
    447
    media_image3.png
    Greyscale

Wolf teaches wherein said free end (figure 3, item 7) is configured to bend when the connector (figure 4, item 1) is introduced inside the tubular body (figure 4, item 3) such that the free end moves from the rest position (position shown in phantom lines in figure 4) through the distal opening of the tubular body to an engagement position (position shown in solid lines of figure 4) in the distal region of the adaptor (see figure 4 above).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the at least one deformable element of Kauppi as evidence by Borsum with the at least one deformable element of Wolf, therefore resulting in wherein said free end is configured to bend when the connector is introduced inside the tubular body such that the free end moves from the rest position through the distal opening of the tubular body to an engagement position in the distal region of the adaptor, as taught by Wolf, for the purpose of better preserving elasticity of the sealing ring (column 3, line 35-50 of Wolf).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kauppi (U.S. PG publication 20120153613) as evidence by Borsum (U.S. patent no 3447819) further as evidence by Wolf (U.S. patent no 4084827).
In regard to claim 15,
Kauppi as evidence by Borsum teaches the adaptor according to claim 1, wherein the at least one deformable element is configured to exert inwardly directed radial pressure against the connector when the connector is introduced inside the tubular body of the adaptor (paragraph [0025] of Kauppi; Examiner notes “configured to exert inwardly directed radial pressure against the connector when the connector is introduced inside the tubular body of the adaptor” is an intended use limitation and the at least one deformable element is fully capable of exerting an inwardly directed radial pressure against the connector when the connector is introduced inside the tubular body of the adaptor as supported by paragraph [0025] of Kauppi which states that when the volume is smaller than the deformed seal more force is required for insertion. Additionally since the connector is not positively required, a connector large enough in size/the appropriate shape can be used which results in the at least one deformable element exerting inwardly directed radial pressure against the connector when the connector is introduced inside the tubular body of the adaptor as evidence by Wolf who supports at least one deformable element item 4 of Wolf exerting inwardly directed radial pressure against the connector item 1 of Wolff when the connector is introduced inside the tubular body of the adaptor, see column 3, line 8-13 and line 44-50 of Wolf).
In regard to claim 16,
Kauppi as evidence by Borsum as evidence by Wolf teaches the adaptor according to claim 15, wherein the inwardly directed radial pressure against the connector increases an unscrewing torque required for disconnection of the connector from the adaptor (see analysis of claim 15 above. As noted the connector is not required. See paragraph [0025] of Kauppi. Due to the presence of the inwardly directed radial pressure against the connector as discussed in the analysis of claim 15 above, an unscrewing torque required for disconnection of the connector from the adaptor would be increased).
Claims 1-3, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Proni (U.S. patent no 4743051) further in view of Wolf (U.S. patent no 4084827).
In regard to claim 1,
[AltContent: textbox (Distal region )][AltContent: ][AltContent: textbox (Proximal region )][AltContent: ][AltContent: textbox (Distal end of distal region )][AltContent: ][AltContent: connector]
    PNG
    media_image4.png
    304
    450
    media_image4.png
    Greyscale

Proni discloses an adaptor (figure 1, item 10 and 12) for connecting a drug delivery device (conduit/device which would attach to item 20; Examiner notes the conduit is fully capable of delivering a drug and therefore would be a drug delivery device; column 2, line 35-41) to a connector (tubing 38 is construed as a connector as it can used to fluidically connect two components; Examiner notes “for connecting a drug delivery device to a connector” is an intended use limitation and due to the structure of the adaptor the adaptor is fully capable of achieving the intended use limitation; Examiner notes the connector and drug delivery device are not positively required by the claim), the adaptor comprising a tubular body (tubular body formed by item 10 and 12), said tubular body having a proximal region (see figure 1 above) and a distal region (see figure 1 above), the proximal region being configured to engage a distal tip of said drug delivery device (see figure 1 above wherein the proximal region is fully capable of engaging a distal tip of a complimentary shaped conduit; column 2, line 35-41; Examiner notes “being configured to engage a distal tip of said drug delivery device” is an intended use limitation and the proximal region is fully capable of being connected to a distal tip of a drug delivery device due to its structure) and the distal region being configured to be connected to the connector (see figure 1 above wherein item 38 is construed as a connector), said distal region having a distal end (see figure 1 above) delimiting a distal opening so as to permit introduction of the connector inside the distal region of the tubular body (see figure 1 above), 
wherein the adaptor further comprises at least one deformable element (item 28) having a base portion (see figure 3A below) connected to the distal end of said distal region free end (see figure 3A below) and a free end (see figure 3A below) comprising an upper side wall (see figure 3A below) and a lower side wall (see figure 3A below) extending radially inward from the base portion (see figure 3A below),
[AltContent: textbox (Base portion)]wherein said free end is configured to bend towards the proximal region when the connector is introduced inside the tubular body (see position of the free end in figure 3B compared to figure 3A), such that the at least one deformable element acts as a ratchet limiting removal of the connector from the adaptor (column 5, line 51-55).
[AltContent: rect][AltContent: textbox (Upper side wall)][AltContent: arrow][AltContent: textbox (Lower side wall)][AltContent: arrow][AltContent: textbox (Free end)][AltContent: connector][AltContent: connector][AltContent: rect]
    PNG
    media_image5.png
    190
    282
    media_image5.png
    Greyscale

Proni fails to disclose wherein the distal end of said distal region is configured to be clamped to the connector when said connector is introduced inside the tubular body and wherein, in a rest position in which the connector is away from the adaptor, the free end of the at least one deformable element extends distally from the base portion, such that the lower side wall of the free end is at an angle relative to a plane substantially parallel to the distal opening of the tubular body.
[AltContent: textbox (Distal opening)][AltContent: arrow][AltContent: textbox (Plane)][AltContent: connector][AltContent: textbox (Lower side wall)][AltContent: arrow][AltContent: textbox (Distal end of distal region)][AltContent: ]
    PNG
    media_image6.png
    271
    377
    media_image6.png
    Greyscale

Wolf teaches wherein the distal end of said distal region (see figure 1 above) is configured to be clamped to the connector (item 1; Examiner notes item 4 of the distal region is configured to be clamped to the connector; column 3, line 8-13 and line 44-50; see figure 2) when said connector is introduced inside the tubular body (see figure 2) and wherein, in a rest position (position shown in figure 1) in which the connector is away from the adaptor, the free end (figure 1, item 7) of the at least one deformable element (figure 1, item 4) extends distally from the base portion (figure 1, item 5 and 6), such that the lower side wall (see figure 1 above) of the free end is at an angle relative to a plane substantially parallel to the distal opening of the tubular body (see figure 1 above).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one deformable element of Proni to provide a clamping force against the connector therefore resulting in wherein the distal end of said distal region is configured to be clamped to the connector when said connector is introduced inside the tubular body, as taught by Wolf, for the purpose of forming a secure seal via contact pressure (see column 3, line 8-13 and line 44-50 of Wolf) and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the free end of Proni with the free end of Wolf therefore resulting in wherein, in a rest position in which the connector is away from the adaptor, the free end of the at least one deformable element extends distally from the base portion, such that the lower side wall of the free end is at an angle relative to a plane substantially parallel to the distal opening of the tubular body, as taught by Wolf, for the purpose of better preserving elasticity of the sealing ring (column 3, line 35-50 of Wolf).
In regard to claim 2,
Proni in view of Wolf teaches the adaptor according to claim 1, wherein the distal region comprises an internal thread (item 16’ of Proni) comprising a crest (see figure 1 and 3A of Proni), and the free end of the at least one deformable element inwardly extends beyond a plane tangential to said crest in the rest position in which the connector is away from the adaptor (see figure 3A of Proni; Examiner notes although figure 3A of Proni shows item 38 within the adaptor, item 38 has not yet contacted item 28 and item 28 is at rest position. This same rest position would occur when item 38 is removed from the adaptor 12, 14).
In regard to claim 3,
Proni in view of Wolf teaches the adaptor according to claim 2, wherein at least a portion of the internal thread is configured to be visible to a user when viewing the distal end of said distal region of the tubular body in a longitudinal direction (Examiner notes “configured to be visible to a user when viewing the distal end of said distal region of the tubular body in a longitudinal direction” is a functional limitation and at least a portion of the internal thread is fully capable of being visible to a user when viewing the distal end of said distal region of the tubular body in a longitudinal direction due to its structure since thread 16’ of Proni can be partially unthreaded from thread 16 of Proni before item 38 of Proni is within the adaptor).
In regard to claim 13,
Proni in view of Wolf teaches a drug delivery device (conduit attached to item 20 of Proni; column 2, line 35-41 of Proni; Examiner notes since the conduit can direct fluid it would be capable of directing a liquid drug and therefore is construed as a drug delivery device) comprising a distal tip (tip portion that is attached to item 20 of Proni), said distal tip defining an axial passageway for the transfer of a product contained in said drug delivery device (column 2, line 35-41 of Proni), wherein the distal tip of the drug delivery device further comprises the adaptor according to claim 1 (column 2, line 35-41 of Proni; see figure 1 of Proni and rejection of claim 1 above).
In regard to claim 14,
Proni in view of Wolf teaches a method for connecting a connector (tubing 38 of Proni is construed as a connector as it can used to fluidically connect two components) onto the adaptor (figure 1, item 10 and 12 of Proni) according to claim 1 (see rejection of claim 1 above), wherein the method comprises the steps of: 
sagging the free end of the at least one deformable element towards the proximal region of the adaptor by slidingly engaging said connector through the distal opening of the adaptor (see position shown in figure 3B of Proni and position shown in figure 2 of Wolf), and 
connecting an external wall (see figure 3C, wall in which item 42 of Proni is located on) of said connector with the distal region of the adaptor to secure the connector to the adaptor (see figure 3C of Proni; connection via item 28; column 5, line 51-55 of Proni).
In regard to claim 19,
[AltContent: textbox (Distal opening)][AltContent: arrow][AltContent: textbox (Plane)][AltContent: connector][AltContent: textbox (Lower side wall)][AltContent: arrow][AltContent: textbox (Distal end of distal region)][AltContent: ]
    PNG
    media_image6.png
    271
    377
    media_image6.png
    Greyscale

Proni in view of Wolf teaches the adaptor according to claim 1, wherein, in the rest position, the lower side wall of the free end is angled by less than 50 degrees relative to the plane substantially parallel to the distal opening of the tubular body (see figure 1 of Wolf and analysis of claim 1 above).
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Proni (U.S. patent no 4743051) in view of Wolf (U.S. patent no 4084827) further in view of Markle (U.S. Patent no 1933117).
In regard to claim 20,
Proni in view of Wolf teaches the method according to claim 14, wherein the connector comprises the external wall comprising an external thread (item 42 of Proni) that engages the free end of the at least one deformable element (see figure 3B and 3C of Proni).
Proni in view of Wolf fails to disclose wherein the tubular body comprises an internal thread that engages the external thread to secure the connector to the adaptor.
Markle teaches wherein the tubular body (body of item 22) comprises an internal thread (figure 4, item 25) that engages the external thread (thread of item 26 as shown in figure 4) to secure the connector (figure 4, item 26) to the adaptor (item 22).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the external thread of Proni with the external thread of Markle and to modify the internal body of Proni to contain an internal thread and to modify the connector and internal body to be a suitably sized such that the internal thread engages the external thread to secure the connector to the adaptor, as taught by Markle, for the purpose of forming a secure connection (column 2, line 3-5 of Markle).
In regard to claim 21,
Proni in view of Wolf in view of Markle teaches the method according to claim 20, wherein connecting the external wall of said connector with the distal region of the adaptor comprises rotating the connector relative to the adaptor causing the external thread of the connector to engage the internal thread of the distal region of the adaptor and to rub against the free end of the at least one deformable element providing the ratchet that limits removal of the connector from the adaptor (see analysis of claim 1, claim 14, and claim 20 above, column 3, line 29-42 of Markle, and column 5, line 51-55 of Proni).
Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive. 
 [AltContent: textbox (Plane)][AltContent: arrow][AltContent: textbox (Upper side wall)][AltContent: ][AltContent: connector][AltContent: ][AltContent: connector][AltContent: rect][AltContent: textbox (Base portion)][AltContent: textbox (Enlarged view of figure 1 )][AltContent: textbox (Lower side wall)]
    PNG
    media_image1.png
    236
    52
    media_image1.png
    Greyscale

Applicant argues on page 7 of 13 that the resilient seal element 2 of Kauppi does not extend distally from the base portion in a rest position such that a lower side of the free end is at an angle relative to a plane substantially parallel to the distal opening of the tubular body. Examiner respectfully disagrees. As shown above a portion of the lower side wall of the free end is at an angle relative to a plane substantially parallel to the distal opening of the tubular body. Applicant argues that the lip of the seal element does not extend distally from the annular portion of the element. As indicated above the base portion identified is not the entire annular portion. The lip of the seal element does extend distally from the identified “base portion” as shown above. Applicant argues that the top surface of the seal element is flush with the distal opening and does not extend at an angle. However claim 1 requires that the lower side wall, not the top surface, extends at an angle, which Kauppi does disclose as shown above. 
	Applicant argues that the arms 32 of Proni extend proximally through retaining member 14 toward the male fitting 20 and therefore Proni fails to disclose or suggest a deformable element comprising a free end that extends distally at an angle. See analysis of Proni above in view of Wolf. As modified by Wolf the free end does extend distally at an angle. 
Applicant argues on page 8 of 13- page 9 of 13 that Wolf also fails to disclose a deformable element extending distally at an angle as required by independent claim 1. Applicant argues the gasket ring 4 of Wolf does not include a free end extending distally from a base portion (guard ring 5) and angled as required by claim 1. Examiner respectfully disagrees. As identified above and shown in figure 3 of Wolf, the base portion is either item 5 (in regard to the rejection of claim 10 in combination with Kauppi) or item 5 and 6 (in regard to the rejection of claim 1 in combination with Proni). A portion of item 7 does extend distally relative to the identified base portion. 
Applicant argues on page 11 of 13 that the cited prior art references are silent regarding a deformable element sized to sag and/or rub against internal threads of the adaptor (e.g. the female member of the connector) creating a ratchet. Examiner notes claim 1 does not require the deformable element to be sized to sag and/or rub against internal threads of the adaptor. Additionally, the connector is not positively required by the claims. The claims require that the free end only be capable of acting as a ratchet limiting removal of the connector from the adaptor. In regard to Kauppi as explained in the rejection of claim 1 above as evidence by Borsum (U.S. patent no 3447819) the at least one deformable element is fully capable of acting as a ratchet limiting removal of the connector from the adaptor. In regard to Proni, as explained above, the at least one deformable element is fully capable of acting as a ratchet limiting removal of the connector from the adaptor, see column 5, line 51-55 of Proni. 
In regard to new claims 17-19 Applicant argues that the cited prior art references do not disclose or suggest a deformable element comprising a free end that extends distally from other portions of the deformable element. See response to similar arguments above. 
Applicant’s arguments with respect to new claims 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783          
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783